DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-18 in application number 16/778,763.  Claims 1-18 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.
	As a threshold inquiry (Step 1) when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the judicial exception is integrated into a practical application (i.e., Step 2A.2), according to the 2019 Revised Patent Subject Matter Guidance.  See 
	In the present application, independent claim 1 is directed to a method and independent claims 7 and 13 to devices.  Thus, the claims fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2A.
	Beginning with Step 2A.1, the limitations of independent claims 1, 7 and 13,  are presented, numbered by line for reference (e.g. the line numbered “1.2” refers to the second limitation of claim 1, and 1.2.1 a first clause within the second limitation; applicant’s claims are quoted in italics).
	Claims 1, 7, and 13 recite the limitations (judicial exception emphasized):
1.0	A method performed by a system having a processor and a memory therein, comprising:
7.0	A system to execute within a host organization, wherein the system comprises:
13.0	Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations including:
1.1		receiving user input defining a plurality of features of a software product;
1.2		creating a license definition of the software product based on one or more of the plurality of software product features, wherein creating the license definition comprises: 
		creating a plurality of platform license definitions that define functionality of the software product for a tenant organization;
		creating a plurality of user license definitions that define functionality of the software product for a user;
	and combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
1.3		storing the license definition into a software application depot hosted by a cloud computing service provider;
1.4		publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner thereof, and assigning and linking a stock keeping unit (SKU) to the license definition to make the software product available for purchase.  
	Claims 1, 7, and 13, under the broadest reasonable interpretation cover steps or functions that can be reasonably interpreted to constitute an abstract idea, a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial exception category of abstract ideas.  See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices . . . commercial or legal interactions (including agreements in the form of contracts; legal obligations”) (emphasis added).  This abstract idea category is embodied in the present claim because it recites steps involving creating a license definition, where a license constitutes rights, as in a commercial or legal interaction, for the purpose of making a software product available for purchase.
	Accordingly, claim(s) 1, 7 and 13 recite at least one abstract idea and the analysis proceeds to Step 2A.2, to determine whether the additional elements set forth in the claim limitations, taken alone and in combination, integrate the abstract idea into a practical application.

	Claims 1, 7, and 13 recite the additional limitations (emphasized):
1.0	A method performed by a system having a processor and a memory therein, comprising:
7.0	A system to execute within a host organization, wherein the system comprises:
13.0	Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations including:
1.1		receiving user input defining a plurality of features of a software product;
1.2		creating a license definition of the software product based on one or more of the plurality of software product features, wherein creating the license definition comprises: 
		creating a plurality of platform license definitions that define functionality of the software product for a tenant organization;
		creating a plurality of user license definitions that define functionality of the software product for a user;
		and combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
1.3		storing the license definition into a software application depot hosted by a cloud computing service provider;
1.4		publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner thereof, and assigning and linking a stock 
	Claims 1, 7, and 13 recite the additional elements of a software application depot hosted by a cloud computing service provider and a selected management organization for the cloud computing service provider.  Under its broadest reasonable interpretation, the software application depot can be understood either as standalone software, memory hardware, or combination therein.  The Specification provides no lexicographic definition of this term and no structure is depicted in the Drawings.  Under any interpretation within this scope, the functional language of the limitation describes storing the license.  The function of storing into a memory constitutes an instruction to be executed on a generic computer.  Furthermore, the fact that the software depot is hosted by a cloud computing service provider has no patentable weight in so far as the cloud computing service provider does not itself perform the recited storing function nor does it modify the software application depot in performing the recited function.  Similarly, a management organization is described by its function in the Specification, including the recited publishing a record for the license definition, and depicted in the Drawings at Figs. 2 and 7.  Thus the term management organization is best interpreted as software on a computer and where its recited step is to publishing, it constitutes an instruction to be executed by a generic computer.  
Viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the 
	Therefore claim(s) 1, 7, and 13 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more.  Claims 2-6, 8-12, and 14-18, are also rendered unpatentable under 35 U.S.C. 101 as dependent on claim(s) 1, 7, and 13, respectively.
	Analysis now proceeds to the dependent claims to identify any further recitations of judicial exceptions and additional elements contained therein.
	Claim(s) 2, 8, and 14, recite(s) the additional elements (emphasized):
2.1		receiving from a tenant organization an order for the software product at the selected management organization, the order specifying the SKU.  
	Claims 2, 8, and 14, recite only a tenant organization as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.  The term tenant organization is interpreted as software executed on a computer in accordance with Fig. 2.  However, this additional element, when viewed individually and in combination, does not integrate the recitation to receiving an order beyond that of mere instructions.  Nor does the additional element add anything more to the mere instructions provided by the limitation.  
Therefore the limitation of claims 2, 8, and 14, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.


3.1		generating at the selected management organization a license request comprising the reference to the license definition for the ordered software product.  
	Claims 3, 9, and 15, recite only a management organization as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.  The term management organization is interpreted as software executed on a computer in accordance with Fig. 2.   However, none of these additional elements, when viewed individually and in combination, integrate the recitations to generating . . . a license request beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation. 
Therefore the limitation of claims 3, 9, and 15, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 4, 10, and 16, recite(s) the additional elements (emphasized):
4.1		transmitting the license request to a cloud service provider that hosts the tenant organization.  
	Claims 4, 10, and 16, recite only a tenant organization as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.  The term tenant organization is interpreted as software executed on a computer in accordance with Fig. 2, and the cloud service provider is merely the server that receives the request.   However, none of these additional elements, when viewed individually and in combination, integrate the recitations to transmitting the license request beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation. Therefore the 

	Claim(s) 5, 11, and 17, recite(s) the additional elements (emphasized):
5.1		writing a license for the ordered software product to the tenant organization.  
	Claims 5, 11, and 17, recite only a tenant organization as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.
The term tenant organization is interpreted as software executed on a computer in accordance with Fig. 2.  However, this additional element, when viewed individually and in combination, does not integrate the recitation to writing a license beyond that of mere instructions.  Nor does the additional element add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 5, 11, and 17, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 6, 12, and 18, recite(s) the additional elements (emphasized):
6.1		configuring the software product for the tenant organization in accordance with the written license.
	Claims 6, 12, and 18, recite only a tenant organization as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.
The term tenant organization is interpreted as software executed on a computer in accordance with Fig. 2.  However, this additional element, when viewed individually and in combination, does not integrate the recitation to configuring software in accordance with a license beyond that of mere instructions.  Nor does the additional element add anything more to the mere instructions 

Claim Interpretation - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The relevant claim limitations are evaluated under the three-prong test set forth in MPEP § 2181, subsection I, to determine whether the language of the claims invokes 35 U.S.C. 112(f).  	Independent claim 7 of this application includes one or more claim limitations that recite the phrase “means for,” and are therefore afforded the rebuttable presumption that the claim system.
	Claim 7 appears in full below with its structural elements emphasized; claim limitations are enumerated by decimal for reference:
7.1		means for receiving user input defining a plurality of features of a software product;
7.2		means for creating a license definition of the software product based on one or more of the plurality of software product features, wherein the means for creating the license definition comprises: 
7.2.1		means for creating a plurality of platform license definitions that define functionality of the software product for a tenant organization;
7.2.2		means for creating a plurality of user license definitions that define functionality of the software product for a user;
7.2.3		and means for combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
7.3		means for storing the license definition into a software application depot hosted by a cloud computing service provider;
7.4		means for publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner thereof, and means for assigning and linking a stock 
	The recited system of the preamble of claim 7, along with the cloud computing service provider and the selected management organization are deemed to have sufficient structure in view of Figs. 1, 2, and 7.  The recited steps reflect Fig. 3 as described at ¶ 0070 of the Specification.  These steps are described as performed by the processing logic which is embodied by the device of Fig. 1 with hosted computing environment 111 at ¶ 0038.  The Specification sufficiently described this relationship at ¶ 0070. (“the hosted computing environment 111 . . . as described herein may implement the described technologies.”).
	Therefore claim 7 is treated in accordance with 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 7-12, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

7.1		means for receiving user input defining a plurality of features of a software product;
7.2		means for creating a license definition of the software product based on one or more of the plurality of software product features, wherein the means for creating the license definition comprises: 
7.2.1		means for creating a plurality of platform license definitions that define functionality of the software product for a tenant organization;
7.2.2		means for creating a plurality of user license definitions that define functionality of the software product for a user;
7.2.3		and means for combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
7.3		means for storing the license definition into a software application depot hosted by a cloud computing service provider;
7.4		means for publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner thereof, and means for assigning and linking a stock keeping unit (SKU) to the license definition to make the software product available for purchase.
	The functions creating, combining, and publishing are specialized functions that each lack adequate written description in the Specification as functions to be determined by the means for.  Where the functions creating, combining, and publishing are performed by a generic computer, means for, to perform a specialized computing function, the computer and algorithm must be disclosed in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. Thus, claims 7-12 are rejected for lack of adequate written description to support the terms creating, combining, and publishing under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

I.	Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  As concluded under the “Claim Interpretation - 35 USC § 112(f)” section, claims 7-12 invoke 35 U.S.C. 112(f) although one or more claim limitations do not recite the word “means.”
The limitations of Claim 7 analyzed in the preceding 35 U.S.C. 112(f) section recite the structural placeholder means for.  Claim 7 also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The preceding “Claim Interpretation - 35 USC § 112(f)” section discusses each recited term with respect to its disclosure in the Specification, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


II.	Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for claim 7 reciting: A system to execute within a host organization, wherein the system comprises: a processor and a memory to execute instructions at the system, the system providing.  The following limitations then recite to structure, means for.  It is not clear how a system can provide structure when the system is a structure itself.  Therefore claims 7-12 are further rejected as indefinite under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 20210192013 A1 (hereinafter “KARAPPA”) in view of Pre-Grant Publication US 20020107809 A1 (hereinafter “BIDDLE”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 7, and 13, KARAPPA discloses:
1.0	A method performed by a system having a processor and a memory therein, comprising:
7.0	A system to execute within a host organization, wherein the system comprises: 
	a processor and a memory to execute instructions at the system, the system providing:
13.0	Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations including:
[0030] In FIG. 1, the network hosting the platform 16 may be a remote network (e.g., a cloud network) that is able to communicate with the client devices 20 via the client network 12 and network 14. The network hosting the platform 16 provides additional computing resources to the client devices 20 and/or the client network 12. For example, by utilizing the network hosting the platform 16, users of the client devices 20 are able to build and execute applications for various enterprise, IT, and/or other organization-related functions. In one embodiment, the network hosting the platform 16 is implemented on the one or more data centers 18, where each data center could correspond to a different geographic location.
[0036] By way of background, it may be appreciated that the present approach may be implemented using one or more processor-based systems such as shown in FIG. 3.
system having “processor” of Fig. 3).
	Henceforth, only the limitation of method claim 1, commensurate in scope with claims 7 and 13, are presented.
1.1		receiving user input defining a plurality of features of a software product;
[0040] To enable end-users to perform certain enterprise tasks on their client devices 20, the cloud-based platform 16 may provide multiple software programs or applications to the client devices 20 via the client instance 102. The cloud-based platform 16 may also provide asset management features that verify licensing compliance, analyze cost expenditure and/or savings, as well as perform additional monitoring functions to improve the efficiency of how the software programs are used.
[0042] The management server 306 may be maintained by a service provider and facilitate operation of the client instances 102. In some embodiments, the management server 306 includes a content delivery service (CDS) server, a discovery server, a software asset management server, and/or any other suitable server supported by one or more databases of the above-discussed cloud-based platform 16.
KARAPPA at 40, 42 (disclosing the “management server 306” as a component of the “cloud-based platform 16,” which is the system implementing the recited computer-implemented method).
[0053] Further, as another benefit of the present techniques, the management server 306 may fill (block 430) attributes of the software model 352 as the attributes are received at the management server 306. For example, based on the software model 352 provided to the client instance 102, a user associated with the client instance 102 may identify that the software model 352 relates to a particular software publisher and a particular program edition. In such a case, the user may provide the attributes to the client instance 102. Then, the client instance 102 and/or the management server 306 may update the software model 352 to include the attributes. Such a process desirably enables multiple client instances 102 to collaborate and complete a software model 352, even when publisher-derived information for the software program 310 is not available. In certain embodiments, the management server 306 may define or fill the attributes at block 430 in response to determining that publisher-derived the management server 306 may update a status of the placeholder map ID 362 from a placeholder status to a completed status, such as by moving the corresponding placeholder identifier entry 360 from the placeholder identifier database 336 and into the identifier database 332. In other embodiments, the management server 306 may directly update a status parameter of the software model 352 to a completed or non-placeholder status.
KARAPPA at 53 (disclosing the management server receiving attributes, or plurality of features, from the user via the client instance; here the “user” is the recited user, the “client instance” is a specific virtual server instance for a “client” or the tenant organization as recited at 1.2.1 below; a tenant has multiple users just as a “client” has multiple “client instances.”).
1.2		creating a license definition of the software product based on one or more of the plurality of software product features, wherein creating the license definition comprises: 
[0046] As illustrated, the identifier database 332 includes identifier entries 340 (e.g., product definitions) that link or associate the identifier 320 of a particular software program 310 with a respective map identifier, which is referred to hereinafter as a map ID 342.
[0047] Further, the illustrated placeholder identifier database 336 may include placeholder identifier entries 360 (e.g., missing product definitions) that each correlates a particular identifier 320 of a respective software program 310 to a placeholder map ID 362. In the illustrated embodiments, placeholder components are denoted by an asterisk (e.g., *) for clarity. As recognized herein and described in detail below, the management server 306 automatically generates the placeholder identifier entry 360 for the identifier 320 in response to the identifier 320 lacking an appropriate identifier entry 340 in the identifier database 332. The placeholder map ID 362 of the placeholder identifier entry 360 thereby provides a link or translation pathway for the identifier 320 to a new software model 352 that is blank, empty, null, or otherwise missing information, enabling conversion or association of the identifier 320 into a workable software model 352 suitable for storing attributes and enabling software asset management.

1.2.1		creating a plurality of platform license definitions that define functionality of the software product for a tenant organization;
[0062] Further, the management server 306 performing the illustrated process 520 may generate (block 544) a placeholder identifier-software model entry 506 in response to determining that the identifier 320 is not present in either of the databases 500, 502. The placeholder identifier-software model entry 506 directly associates the identifier 320 with a newly created software model 352, thereby efficiently enabling software asset management features for a previously unrecognized software program 310.
[0064] FIG. 7 is a table 480 displaying placeholder identifier entries 360 of the placeholder identifier database 336, in accordance with aspects of the present disclosure. . . . The management server receives the identifiers from the client instances and determines, by querying the one or more databases, whether the identifiers are associated with software models of the software programs. In response to an identifier of a particular software program not being associated with a software model, the management server generates a new software model for the particular software program, and further, stores entries or relationships within the databases to link the new software model to the identifier.
KARAPPA at 62, 64 (disclosing the management server as generating, or creating, a “new software model,” based on the attributes received by the user).
1.2.2		creating a plurality of user license definitions that define functionality of the software product for a user;
[0046] As illustrated, the identifier database 332 includes identifier entries 340 (e.g., product definitions) that link or associate the identifier 320 of a particular software program 310 with a respective map identifier, which is referred to hereinafter as a map ID 342. In certain embodiments, the identifier entry 340 and/or the map ID 342 corresponds to a discovery map (e.g., a DMAP), though any other suitable mapping element or translation module that enables the management system 304 to perform the described operations may be alternatively utilized. Moreover, the software model database 334 includes model entries 350 that each links a respective map ID 342 to a software model 352 of a particular the software model 352 for the particular software program 310 includes attributes that may be derived from the corresponding publisher of the particular software program 310, such as the program name, program edition, and publisher name. In certain embodiments, certain attributes of a software model 352 may be provided by a user of a client instance 102 or an information technology specialist associated with the management server 306, the client instance 102, the cloud computing system 10, the cloud-based platform 16, and/or one or more software programs 310. When the appropriate identifier entry 340 and appropriate model entry 350 are present in the databases 332, 334, the management server 306 may retrieve the software model 352 for a particular identifier 320, as discussed below.
KARAPPA at 46 (disclosing the “map ID 342” as a “discovery map” for client instances; the plurality of “map IDs” associated with a “software model”; the map IDs are user definitions for “mapping” access to the software model.).
1.2.3		and combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
[0055] To help illustrate steps and components of the process 400 and/or the management system 304, FIG. 6 is a screenshot of a user interface 460 displaying model entries 350 of the software model database 334, in accordance with aspects of the present disclosure. In some embodiments, the user interface 460 displays a screen on a suitable client device 20 or device coupled to the management server 306 to visually represent the associations between the map IDs 342 and the software models 352 stored in the respective model entries 350.
[0056] In the illustrated example, the user interface 460 includes a map ID column 462, a product column 464, a version column 466, an edition column 470, and a platform column 472. As used herein, the columns 464, 466, 470, 472 may each describe certain attributes of a software program 310 that collectively form a software model 352 for the software program 310. As such, each map ID 342 of the map ID column 462 is linked with a respective software model 352 of a software program 310, as indicated by arrow 480, to facilitate software asset management. With respect to a particular example, the map ID 342 of “DMAP0003791” is associated with the software model 352 for a software program having attributes that include “Name 1” as the product name, “Starts with 2002” as the version, “Standard” as the edition, and “Windows” as the platform.
combining step as the linking of the software model with the DMAP address to complete the product definition).
1.3		storing the license definition into a software application depot hosted by a cloud computing service provider;
[0057] FIG. 7 is a table 480 displaying placeholder identifier entries 360 of the placeholder identifier database 336, in accordance with aspects of the present disclosure. The placeholder identifier database 336 includes an identifier column 482 and a placeholder map ID column 484, though it should be understood that the relationships stored in the placeholder identifier database 336 may be illustrated or stored in any other suitable data format. . . . As mentioned, the placeholder identifier entries 360 may be relocated to the identifier database 332 in response to the associated software model 352 of the software program 310 being completed or otherwise accorded a non-placeholder status.
[0064] As discussed herein, software asset management for an enterprise may be facilitated by multiple techniques and features. A management server of a management system may be in communication with multiple client instances to receive identifiers of software programs that are operating on the client instances. The management system also includes one or more databases that store relationships between the identifiers and software models of the software programs. The management server receives the identifiers from the client instances and determines, by querying the one or more databases, whether the identifiers are associated with software models of the software programs. In response to an identifier of a particular software program not being associated with a software model, the management server generates a new software model for the particular software program, and further, stores entries or relationships within the databases to link the new software model to the identifier. Thus, the management server may output the software model to the client instance to enable a client to provide attributes to be included in the software model, further improving a quality of the software asset management features accorded by the management system. Additionally, the software model may be utilized for additional client instances, thereby reducing or eliminating duplication of software models, while enabling multiple sources to contribute to the attributes that define each software model.
Claim Interpretation: (i) The cloud computing service provider is interpreted consistent with Figs. 1-3 and as an entity that is distinct from the “processing logic” described at ¶ 70, regardless of whether the cloud service is hosted by the system of Fig. 1 or hosted otherwise as in Fig. 2; host of Fig. 1.  (ii) As described in the 35 U.S.C. 112(a) section, the term software application depot is found to lack adequate written description.
1.4		publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner thereof, and 
[0062] Further, the management server 306 performing the illustrated process 520 may generate (block 544) a placeholder identifier-software model entry 506 in response to determining that the identifier 320 is not present in either of the databases 500, 502. The placeholder identifier-software model entry 506 directly associates the identifier 320 with a newly created software model 352, thereby efficiently enabling software asset management features for a previously unrecognized software program 310. The process 520 also includes blocks 550, 552, 554 that respectively correspond to blocks 430, 432, 434 of the process 400. 
[0063] To illustrate a particular example, FIG. 10 is a screenshot of a user interface 580 displaying entries the identifier-software model database 500, in accordance with aspects of the present disclosure. In the present embodiment, the identifier-software model database 500 includes an identifier column 582, which is illustrated as including PPNs. 
KARAPPA at 62, 63 (disclosing the record as published (“may generate placeholder identifier”) in the database and displayed at the user interface of Fig. 10.).
1.5		assigning and linking a stock keeping unit (SKU) to the license definition to make the software product available for purchase.
[0027] As mentioned, an enterprise or other client may use multiple software programs that are accessible through cloud-provided services, such as client instances. To enable users to perform desired work operations, a variety of software programs may be provided through the client instances. Additionally, each client instance may generally store an identifier for each software program that is derived from a software publisher, such as a stock keeping unit (SKU) or publisher part number (PPN).
assigning and linking the SKU with the software program).  Claim Interpretation: The clause to make the software product available for purchase, the clause only describes an intended use associated with assigning the SKU; that the SKU is assigned is sufficient to make it available for purchase where that step is not positively recited as a computer-implemented step.
	KARAPPA discloses the recited steps with respect to a cloud computing host, management server, and product definition.  However, KARAPPA does not disclose: that the recited definition is a license definition.
	BIDDLE discloses a system and method “for the effective management of software application licensing implemented with, for example, a client-server model.” Thus, BIDDLE is analogous art as it provides a technological solution to the creation and provision of software licensing, the same as KARAPPA and the present application.
	BIDDLE discloses with respect to the recited steps and the license definition.
1.2		creating a license definition of the software product based on one or more of the plurality of software product features, wherein creating the license definition comprises: 
1.2.1		creating a plurality of platform license definitions that define functionality of the software product for a tenant organization;
1.2.2		creating a plurality of user license definitions that define functionality of the software product for a user;
1.2.3		and combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
[0077] In an alternative embodiment where the vendor 40 is also the distributor, it may be left to the vendor 40 to integrate licensing information and protection code into the software application. This may be accomplished by using script builder and wrapping tools 78 supplied with the SLS (82 and at least The script builder 78 provides, inter alia, the functionality to integrate, for example, licensing information into the software application 84 using, for example, a scripting language. Together, these tools may support creating, implementing, debugging and applying customized scripts. The script builder 78 is used, inter alia, to create scripts for the licensing of the software application 83 (i.e., client side scripts) and/or scripts for the license server 82 (i.e., server side scripts). The software licensing scripts may be used, for example, to obtain user information, to instruct the user how to obtain a license, and/or to inform the user of the license status for a particular application. The license server scripts may be used to update the database 49, generate valid licenses for a particular user, access information about a particular product, access security information for a user, access general user information, and/or access sales representative information. In one embodiment, the client-side scripts interact with the wrapped application 83 using, for example, global functions and events. The SLS (82 and at least one of 67, 68, 69, or 71) may be adapted to provide default client and server scripts to deliver "out-of-the-box" rapid deployment. Additionally, the script builder 78 may be used to permit the vendor 40 to provide specific and unique information or services for the user. Accordingly, a preferred embodiment of the present invention offers substantial advantages in that the SLS (82 and at least one of 67, 68, 69, or 71) is extensible and may be customized to fit and grow with the needs of the user. That is to say that the SLS does not constrain the user to use "out-of-the-box" functionality, but such "out-of-the-box" functionality is made available for those users desiring a "plug-and-play" solution.
BIDDLE at 77 (disclosing the license definition as the “licensing information” integrated into the software application with respect to the recited steps of creating a license definition based on the “software program” and a “particular user.”).
1.3		storing the license definition into a software application depot hosted by a cloud computing service provider;
[0086] In order to uniquely identify the vendor software application, application ID's may be injected into the application code by the wrapper program (step 160 in FIG. 18). In an exemplary embodiment of the present invention, the application ID consists of a partner ID which is, for example, eight characters; a product ID which is also, for example, eight characters and which is unique for each product under a partner ID; a level ID which is, for example, two characters and allows, The application ID for each software application may also be stored in a database that is accessed by, for example, a webpage server, thereby allowing a webpage display of software applications available for downloading.
BIDDLE at 86 (disclosing the license definition with respect to storing in a database).
1.4		publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner thereof, and 
[0087] As mentioned supra in accordance with one embodiment of the present invention, the software application is given a unique ID which may be stored in a database on the distributor's web server. After the software application has been added to an install program 92 and returned to the distributor 25, it is added to, for example, an electronic store (step 122 in FIG. 17) via the web server and made available for downloading to user computers 30. When a user 30 loads and views the website information, the screen displays a list of vendors 401, along with a list of categories of available software applications 402. After a user 30 selects one of the categories 402, the system displays a list of the actual software applications 504 that can be downloaded to the user computer 30. After the user 30 selects one of the applications 504, the system displays (as shown in FIG. 21), for example, a brief description of the software 771, available features and options 772, subscription pricing information 773, system requirements 774, the size of the file 775 and/or the like.
BIDDLE at 87 (publishing in an “electronic store” the “list of the actual software applications 504 that can be downloaded to the user computer”).
1.5		assigning and linking a stock keeping unit (SKU) to the license definition to make the software product available for purchase.
[0088] Alternatively, the distributor 25 may create a webpage specifically for a particular vendor 40 which is accessible by the user 30. In another exemplary embodiment, if a vendor website exists, the vendor webpage may include a a user browsing the vendor website could select the hyperlink to the distributor webpage and be able to view a customized version of the software applications available. In an exemplary embodiment, the displayed webpage shows only the software applications for that specific vendor. Yet, consistent with an exemplary embodiment of the present invention, the distributor 25 would provide the security and marketing of the software applications added to the electronic store.
BIDDLE at 88 (disclosing the software available to the user via license is available for purchase in a electronic store).  Claim Interpretation: (repeated from KARAPPA Grahams analysis) While BIDDLE discloses the clause to make the software product available for purchase, the clause only describes an intended use associated with assigning the SKU; that the SKU is assigned is sufficient to make it available for purchase where that step is not positively recited as a computer-implemented step.
	Where KARAPPA disclose the recited steps with respect to a cloud computing host, management server, and product definition; and BIDDLE discloses analogous steps with respect to creating and managing a software license definition; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to substitute the product definition of KARAPPA for the license definition of BIDDLE such that recited steps are implemented on the cloud host of KARAPPA with respect to the license definition of BIDDLE.  This substitution yields a predictable result because the product and license definitions of KARAPPA, BIDDLE, and the present invention are each data stored in a database, subject to creation, storing, and publishing, and the steps can be performed on license data the same as product data.  Therefore claim(s) 1, 7, and 13, are rendered obvious by KARAPPA in view of BIDDLE.

	Regarding claim(s) 2, 8, and 14, KARAPPA discloses:
a tenant organization an order for the software product at the selected management organization, the order specifying the SKU.
KARAPPA disclosing the tenant organization, selected management organization, and SKU, as cited at independent claims 1, 7, and 13.  KARAPPA at 62 (“Further, the management server 306 performing the illustrated process . . . “The placeholder identifier-software model entry 506 directly associates the identifier 320 with a newly created software model 352.”); KARAPPA at 27 (disclosing the step of assigning and linking the SKU with the software program). 
	However, KARAPPA does not disclose: receiving . . . an order for the software product. 
2.1		receiving from a tenant organization an order for the software product at the selected management organization, the order specifying the SKU.  
[0091] After the software application has been added to an electronic store by the distributor 25, the user 30 may then download the application to the user computer 30 (step 126 of FIG. 17). With reference to FIG. 19, an exemplary data flow associated with the downloading of a particular software application between a user computer 30 and a distributor server computer 25 is shown.
[0092] Alternatively, a shopping cart method may be used to select software applications wherein all selected applications are downloaded when the user `checks-out` the shopping cart. Any shopping cart methods of selecting items from a webpage well known in the art may be used."
BIDDLE at 91-92 (disclosing receiving the order as the "user may download the application" where the "shopping card method" may be used to select the software applications).
	Where KARAPPA discloses the tenant organization, the selected management organization, and assigning and linking the SKU; and where BIDDLE disclose the step of an analogous management organization receiving an order to purchase software; it would have obvious to a person having ordinary skill in the art before the effective filing date of the present invention to further substitute purchase of the software according to the SKU to a predictable result.  


	Regarding claim(s) 3, 9, and 15, KARAPPA discloses: the method of claim 2 (with respect to the recited tenant organization, the selected management organization, and the SKU) 
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
3.1		generating at the selected management organization a license request comprising the reference to the license definition for the ordered software product.  
[0093] In an exemplary embodiment of the present invention, another software module, referred to as a license manager, may also be downloaded to the user computer 30. This module, which in one embodiment acts as a simulator in the toolkit, is provided by the distributor to, inter alia, facilitate interaction between the user computer 30 and the distributor web server 25. License manager software may optionally include a Java runtime environment and/or a Java applet that handles interactions between the license monitor, the website, and the user 30. Appropriate licensing API calls may initiate the license manager to begin, for example, a browsing session with the distributor web server 25. In one embodiment of the present invention, obtaining a license file for the first time causes the license manager to begin a browsing session.
BIDDLE at 93 (disclosing the use of a "license manager" to facilitate the request of the license for the purchased software).  Therefore claim(s) 3, 9, and 15, are rendered obvious by KARAPPA in view of BIDDLE.

	Regarding claim(s) 4, 10, and 16, KARAPPA discloses: the method of claim 3 (with respect to the recited tenant organization, the selected management organization, and the SKU), and a cloud service provider that hosts the tenant organization.
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
transmitting the license request to a cloud service provider that hosts the tenant organization.  
[0097] In an exemplary embodiment of the present invention, before an application can be executed, the license monitor may communicate, for example, with the licensing API to determine if a license has been obtained for the application (step 230 of FIG. 19). When a license has been obtained, the license information may be stored in a file designated a "license file".
BIDDLE at 97 (the license monitor may communicate or transmit with the API).  By the same substitution rationale, the license request can be transmitted to the API the same as in KARAPPA “such that one of the server instances 26 handles requests from and serves multiple customers. Data centers 18 with multi-tenant cloud architecture commingle and store data from multiple customers, where multiple customer instances are assigned to one of the virtual servers 26.” KARAPPA at 31. Therefore claim(s) 4, 10, and 16, are rendered obvious by KARAPPA in view of BIDDLE.

	Regarding claim(s) 5, 11, and 17, KARAPPA discloses the method of claim 4 (with respect to elements of the parent claims; tenant organization).  
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
5.1		writing a license for the ordered software product to the tenant organization.  
[0098] In yet another preferred exemplary embodiment of the present invention, the license file contains information such as, for example, the machine ID for the user computer 30 running the application, name of the product, product number, license type, expiration date, options, level, version ID, and/or a digital signature. The digital signature may be added to the license file, for example, by using the MD5 algorithm. MD5 is well known in the art and is typically provided as a utility in Java development kits for verifying the authenticity of a signature and associated data. In one exemplary aspect, the digital signature can provide security against a user modifying the machine ID in an effort to permit the 
[0099] If the license file does not exist on the user computer 30, the license monitor can be configured to initialize the license manager to communicate with, for example, the website. Moreover, the database on the distributor computer 25 may be checked by the license manager to determine if a license file exists. If a license file is found not to exist on the database, information may be provided by the user 30 to create a license file which is capable of enabling the application to run (step 254 of FIG. 19).
BIDDLE at 98-99 (disclosing generating the license for the client based on the machine ID).  Therefore claim(s) 5, 11, and 17, are rendered obvious by KARAPPA in view of BIDDLE.

	Regarding claim(s) 6, 12, and 18, KARAPPA discloses:  the method of claim 5 with respect to elements of the parent claims; tenant organization).
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
6.1		configuring the software product for the tenant organization in accordance with the written license.  
[0106] In an alternative exemplary embodiment, the present invention can be used to provide software applications in a corporate setting with multiple users. The corporation can employ a procurement office model, such as a cost center or user group, with an administrator in charge of procuring the appropriate software applications. The administrator may be made responsible for interfacing with the distributor website 25 and completing the subscription process for the desired software applications. Since the application security features are machine dependent, the administrator provides the correct machine ID for each application subscription. If one software application is to be run on several machines, the administrator completes the subscription process for each machine. The license file for each application may then be copied to a pre-determined directory on, for example, an intranet server behind a firewall. The user 30 then copies the license file to the appropriate user computer 30. The license file may also be sent via e-
BIDDLE at 106 (disclosing the tenant organization as a corporate client multiple users such that license files can be are maintained in a directory and distributed to users in accordance with the purchased permissions).  
	The system of KARAPPA makes an analogous disclosure to configuring the software product such that the software product “placeholder definition” is created based on the received user input. KARAPPA at 55-56 (disclosing the combining step as the linking of the software model with the DMAP address to complete the product definition); KARAPPA at 62, 63 (disclosing the record as published (“may generate placeholder identifier”) in the database and displayed at the user interface of Fig. 10.).  It would have obvious to a person having ordinary skill in the art before the effective filing date of the present invention to further substitute generating the software product definition for a tenant organization to generate a license for the software product in accordance with BIDDLE, to a predictable result.  Therefore claim(s) 6, 12, and 18, are rendered obvious by KARAPPA in view of BIDDLE.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O'BRIEN US 10885135 B1 [col. 14, 46-66]
In step 1600, at least one processing platform is configured to include a plurality of processing devices each comprising a processor coupled to a memory. In the context of the FIG. 1 embodiment, information processing system 100 comprises multiple processing platforms 106 and 106′ as illustrated in the figure. The one or more additional processing platforms 106′ may be configured in substantially the 
LAM US 9129095 B1 [5:4-34] 
Generally, the techniques described herein are provided "as-a-service" by a service provider that operates a cloud-based management platform (or "group service") that provides several functions (described below) to facilitate the secure collaboration and sharing service. The group service provider publishes (or otherwise makes available to registered or subscribed users) one or more software modules to facilitate the service. One of these software modules is a client-side encryption (CSE) module that may be retrieved from the group service (e.g., from a web site or page) by a participating end user The CSE module may also be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685